Citation Nr: 0021109	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  94-45 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1960 to 
December 1962, from March 1964 to May 1966 and from April to 
June 1975.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a March 1994 rating decision of the RO.  

The Board remanded this matter to the RO for further 
development of the record in September 1996 and June 1999.  


FINDINGS OF FACT

1.  The veteran is not shown to have had combat with the 
enemy in connection with his military service.  

2.  There is no competent corroborating evidence of the 
veteran's claimed stressors to support a clear diagnosis of 
PTSD.  


CONCLUSION OF LAW

The veteran is not shown to have PTSD due to disease or 
injury which was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.303, 3.304 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim of service connection for PTSD is plausible and capable 
of substantiation, and thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  There is medical evidence of PTSD 
due to incidents described by the veteran, which are presumed 
credible for determining well groundedness.  King v. Brown, 5 
Vet. App. 19, 21 (1993).  When a veteran submits a well-
grounded claim, VA must assist him in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a).  The Board is 
satisfied that all available relevant evidence has been 
obtained regarding these claims, and that no further 
assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  If 
the disorder is a chronic disease, service connection may be 
granted if manifest to a degree of 10 percent within the 
presumptive period; the presumptive period for psychoses is 
one year.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.307, 3.309 (1999).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski,  1 Vet. App. 
49 (1990).

Service connection for PTSD requires medical evidence 
diagnosing the condition, credible supporting evidence that 
the claimed in-service stressor actually occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999), citing 38 C.F.R. § 3.304(f), has discussed the 
three requisite elements for eligibility for service 
connection for PTSD:  (1) A current, clear medical diagnosis 
of PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  Cohen v. Brown, 10 
Vet. App. 128 (1997).  

The Board notes that a medical diagnosis that the veteran 
currently suffers from PTSD (element 1) has been rendered-
the sufficiency of the alleged stressors and the adequacy of 
symptomatology to support such a diagnosis are not 
questioned.  Furthermore, the diagnosis of PTSD is based on 
stressors related to his service as recounted by the veteran 
(element 3).  The RO's decision to deny service connection 
for PTSD, was based entirely on its inability to verify the 
veteran's alleged stressors (element 2).  Thus, the Board's 
analysis primarily will address the second element discussed 
in Cohen-that is, whether the in-service stressors occurred.  

The veteran contends that he suffers from PTSD due to events 
he experienced while serving in Vietnam.  His alleged 
stressors included the following:  being subjected to enemy 
mortar attacks and artillery fire; witnessing prisoners being 
tortured; exposure to enemy attacks while riding in supply 
convoys, including an incident where one of his superiors was 
shot in the elbow and the veteran tended to the injury; 
hearing of the loss of four friends with whom he had 
maintained radio contact in an incident where one of the 
individuals pulled the pin on a grenade and accidentally 
dropped it into their bunker; and, taking incoming fire while 
standing watch in a guard tower.  

The veteran's discharge report for the period that he served 
in Vietnam denotes his military occupational specialty as 
radio teletype operator.  

In April 1998, the RO submitted a request to the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) 
concerning the verification of the alleged stressors serving 
as the basis of the veteran's PTSD claim.  The RO's request 
included the veteran's name, service number, Social Security 
number and copies of stressor statements as well as the 
veteran's personnel records.  In addition, the RO requested 
unit histories of the 178th SIG CO APO San Francisco 96337 
and MACV between May 1965 and April 1966.  

A representative from USASCRUR responded in October 1998.  
Essentially, the veteran's stressors remained unverified; 
however, the representative indicated that additional avenues 
of research were available.  Specifically, it was noted that 
USASCRUR did not maintain morning reports, which could be 
used to verify daily personnel actions, submitted by the 
178th SIG CO for 1965.  The RO was encouraged to contact the 
National Personnel Records Center (NPRC) for these records. 

In August 1999, in accordance with the Board's remand the RO 
sent the veteran a letter requesting that he provide more 
specific information as to the stressors he experienced in 
service.  The veteran failed to respond to this request.  The 
Board notes that the VA's duty to assist is not a one-way 
street.  If the veteran wishes help, he cannot passively wait 
for it in those circumstances where his own actions are 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 191 (1991); Hayes v. Brown, 5 Vet. 
App. 60, 68 (1993).  

As noted hereinabove, if the veteran had combat with the 
enemy, and his alleged stressors are consistent with such 
combat service, his lay testimony regarding the claimed 
stressors must be accepted as conclusive as to their 
occurrence.  38 U.S.C.A. § 1154(b).  The Board notes that 
there is no evidence suggesting that the veteran was involved 
in combat with the enemy.  In this regard, the veteran is not 
shown to have received any awards or decorations for valor, 
combat experience or combat injuries or to have other 
evidence even suggesting that he had actual combat with the 
enemy.  Where the veteran did not serve in combat or the 
stressor is not related to combat, the veteran's lay 
testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain evidence which corroborates the veteran's testimony 
as to the occurrence of the claimed stressor.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d); West v. Brown, 7 Vet. App. 
70 (1994).  Thus, it is necessary to address the matter of 
whether there is sufficient corroboration of the claimed 
stressors in this case.  

The Board finds that the veteran's claimed stressors have not 
been corroborated.  USASCRUR was unable to verify the 
incidents described by the veteran.  The Board would 
emphasize that it is not bound to accept either the veteran's 
uncorroborated account of his stressful experiences or the 
opinion of VA or private health professionals who, relying on 
the history related by the veteran, have diagnosed the 
veteran as having PTSD.  See Swann v. Brown, 5 Vet. App. 229, 
233 (1993).  

Although the current evidentiary record shows that PTSD has 
been diagnosed, the question of whether a specific event 
reported by a veteran as a stressor is valid is a question of 
fact for the Board to decide, involving as it does factors 
which are historical.  Although some health professionals 
apparently have accepted the veteran's own accounts of some 
unspecified experiences during service, VA is not required to 
do the same, charged as it is with the duty to assess the 
credibility and weight to be given to the evidence.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  Except for the veteran's 
uncorroborated statements, there is no evidence to support 
his assertions that he experienced any of the claimed 
stressors.  As such, the Board finds that the preponderance 
of the evidence is against the veteran's claim of service 
connection for PTSD.  

To summarize, the Board finds that there is no competent 
evidence supporting the veteran's allegations; thus, the 
second requisite element for eligibility for service 
connection for PTSD, as discussed in Cohen v. Brown, and as 
required by 38 C.F.R. § 3.304(f), has not been met.  As the 
RO's decision to deny service connection for PTSD was based 
entirely on its inability to verify the veteran's alleged 
stressors not on whether the veteran currently suffers from 
PTSD, the Board finds that, although there was not complete 
compliance with the Board's remand, there was substantial 
compliance and any shortcoming was due to the veteran's 
failure to respond to the RO's request for further details as 
to his alleged stressors.  See Stegall v. West, 11 Vet. App. 
268 (1998).


ORDER

Service connection for PTSD is denied.  



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals



 

